Citation Nr: 0424328	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  00-01 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed acquired eye 
disorder.  



REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq.



WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The appellant had active duty for training from July to 
December 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
RO.  

In July 2001, the Board remanded this matter for additional 
evidentiary development by the RO, and by June 2003 decision, 
the Board denied service connection for an acquired eye 
disability.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and by 
March 2004 Order, the Court remanded the case to the Board.  

The appeal is now being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  



REMAND

In order to comply with the Court's March 2004 Order, further 
action must be taken by the RO.  

Initially, the RO must send the appellant notice of the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The letter must 
describe the notice and assistance provisions of VCAA as well 
as the appellant's and VA's respective responsibilities as to 
obtaining and furnishing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The letter must apprise the appellant of his right to a one-
year response period.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, (Fed. Cir. 
2003) (invalidating the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1)).  

Next, the appellant must be afforded a VA eye examination to 
determine the current nature and the likely etiology of the 
claimed eye condition.  The examiner should review the record 
prior to examining the appellant and provide a rationale for 
all conclusions.  All indicated diagnostic tests should be 
conducted.  

The RO must ensure that the examiner's opinion complies with 
the Board's specific requests.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO must inform the appellant of 
the provisions of VCAA, the types of 
evidence necessary to establish his 
claim, as well as which evidence VA will 
obtain, which evidence he must provide, 
and which evidence VA will assist him in 
securing.  Quartuccio, supra.  The RO 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
holding in Paralyzed Veterans of America, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

3.  The RO should undertake to schedule a 
VA eye examination to determine the 
current nature and the likely etiology of 
the claimed acquired eye disability.  All 
necessary diagnostic tests must be 
conducted.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  Based on 
his/her review of the case, the examiner 
should express an opinion as to the 
likelihood that the appellant has current 
acquired eye disability due to disease or 
injury in service.  A rationale for all 
opinions and conclusions must be 
provided.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Finally, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



